Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Feng Ma on 3/7/2022.  

The application has been amended as follows: 
	
	1. (Currently Amended) A method for indicating time-domain information of a common control resource set (CORESET) of remaining minimum system information (RMSI), for applying to a base station, comprising:

adding indication information into a physical broadcast channel (PBCH) of a first synchronization signal block (SSB);

wherein the indication information comprises at least one of the following:

third indication information; or fourth indication information,
wherein the first indication information indicates a time sequence between a CORESET of RMSI corresponding to the first SSB and the first SSB, and the second indication information indicates time offset information of the CORESET of the RMSI relative to the first SSB in each cycle, the time sequence between the CORESET of the RMSI corresponding to  the first SSB and the first SSB includes that the CORESET of the RMSI is either before the first SSB or after the first SSB;

wherein in response to the CORESET of the RMSI and the first SSB are within different half frames of a same cycle, the time offset information is time offset information of the CORESET of the RMSI relative to a second SSB mapped into a half frame where the CORESET of the RMSI is located and corresponding to the first SSB;

wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI, and the fourth indication information indicates a size of a detection window for the CORESET of the RMSI, and wherein the first indication information is indicated with 1 bit, bits for the second information are not exceeding 2 bits, the third indication information is indicated with 1 bit, and under a condition that there are remaining bits in bits configured to represent the indication information, the indication information includes the fourth indication information; and

sending the first SSB carrying the indication information to a user equipment (UE) in a manner of beam sweeping.


4. (Currently Amended) A method for searching time-domain information of a common control resource set (CORESET) of remaining minimum system information (RMSI), for applying to a user equipment (UE), comprising:

receiving a first synchronization signal block (SSB) carrying indication information sent by a base station;
wherein the indication information comprises at least one of:
both first indication information and second indication information; third indication information; or
fourth indication information,

wherein the first indication information indicates a time sequence between a CORESET of RMSI corresponding to the first SSB and the first SSB, and the second indication information indicates time offset information of the CORESET of the RMSI relative to the first SSB in each cycle, the time sequence between the CORESET of the RMSI corresponding to the first SSB and the first SSB includes that the CORESET of the RMSI is either before the first SSB or after the first SSB;

wherein in response to the CORESET of the RMSI and the first SSB are within different half frames of a same cycle, the time offset information is time offset information of the CORESET of the RMSI relative to a second SSB mapped into a half frame where the CORESET of the RMSI is located and corresponding to the first SSB;

wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI, and the fourth indication information indicates a size of a detection window for the CORESET of the RMSI, and wherein the first indication information is indicated with 1 bit, bits for the second information are not exceeding 2 bits, the third indication information is indicated with 1 bit, and under a condition that there are remaining bits in bits configured to represent the indication information, the indication information includes the fourth indication information; and

parsing out the indication information from the first SSB, and searching, according to the indication information, a corresponding time-domain for the CORESET of the RMSI.


8. (Currently Amended) A base station, comprising: 
		  a processor; and
a memory device configured to store instructions executable by the processor, wherein the processor is configured to:

wherein the indication information comprises at least one of:
both first indication information and second indication information; 
third indication information; or
fourth indication information,
wherein the first indication information indicates a time sequence between a Control Resource Set (CORESET) of remaining minimum system information (RMSI) corresponding to the first SSB and the first SSB, and the second indication information indicates time offset information of the CORESET of the RMSI relative to the first SSB in each cycle, the time sequence between the CORESET of the RMSI corresponding to the first SSB and the first SSB includes that the CORESET of the RMSI is either before the first SSB or 

wherein in response to the CORESET of the RMSI and the first SSB are within different half frames of a same cycle, the time offset information is time offset information of the CORESET of the RMSI relative to a second SSB mapped into a half frame where the CORESET of the RMSI is located and corresponding to the first SSB;

wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI, and the fourth indication information indicates a size of a detection window for the CORESET of the RMSI, and wherein the first indication information is indicated with 1 bit, bits for the second information are not exceeding 2 

send the first SSB carrying the indication information to a user equipment (UE) in a manner of beam sweeping.


11. (Currently Amended) User Equipment (UE), comprising: 
	      a processor; and
a memory device configured to store instructions executable by the processor, wherein the processor is configured to:
receive a first Synchronization Signal Block (SSB) carrying indication information sent by a base station;
wherein the indication information comprises at least one of:
both first indication information and second indication information; third indication information; or
fourth indication information,
wherein the first indication information indicates a time sequence between a control resource set (CORESET) of remaining minimum system information (RMSI) corresponding to the first SSB and the first SSB, and the second indication information indicates time offset information of the CORESET of the RMSI relative to the first SSB in each cycle, the time sequence between   the CORESET of the RMSI corresponding to either before the first SSB or after the first SSB;

wherein in response to the CORESET of the RMSI and the first SSB are within different half frames of a same cycle, the time offset information is time offset information of the CORESET of the RMSI relative to a second SSB mapped into a half frame where the CORESET of the RMSI is located and corresponding to the first SSB;

wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI and the fourth indication information indicates a size of a detection window for the CORESET of the RMSI, and wherein the first indication information is indicated with 1 bit, bits for the second information are not exceeding 2 bits, the third indication information is indicated with 1 bit, and under a condition that there are remaining bits in bits configured to represent the indication information, the indication information includes the fourth indication information; and

parse out the indication information from the first SSB, and search, according to the indication information, a corresponding time-domain for the CORESET of the RMSI.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  



The closest prior art to Tang et al. (Pub. No.: US 20200059911 A1) teaches A method for indicating time-domain information of a common control resource set (CORESET) (PDCCH, Para. 98, FIG. 3), for applying to a base station (sent by the network device to the terminal device, Para. 98, FIG. 3), comprising: adding indication information into a channel (first configuration information is sent by the network device through RRC signaling, Para. 98, FIG. 3) of a synchronization signal block (SSB) (synchronization signal block, Para. 101, FIG. 3).  
Tang teaches, wherein the indication information (first configuration information, Para. 98, FIG. 3) comprises at least one of the following: both first indication information and second indication information (first configuration information includes three types of information, Para. 98, FIG. 3).  
Tang teaches, wherein the first indication information indicates a time sequence of a CORESET (1. Time domain length of the region containing PDCCH, Para. 99, FIG. 3.  2. The time domain granularity of the PDCCH search space in the region including the PDCCH, Para. 100, FIG. 3) corresponding to the SSB and the SSB (synchronization signal block, Para. 101, FIG. 3).  
Tang teaches the second indication information indicates time offset information of the CORESET (3. Time domain offset of the starting position of the region containing PDCCH, Para. 101, FIG. 3) relative to the SSB in each cycle (relative to the synchronization signal block, Para. 101, FIG. 3).  
Tang teaches, wherein in response to the CORESET (PDCCH, Para. 98, FIG. 3) and the SSB (synchronization signal block, Para. 101, FIG. 3) are within different half frames (FIG. 3 shows the PDCCH within an interval of the first time domain resource (half frame), and FIG. 3 shows the synchronization signal block within an interval from the start of the synchronization signal block to the start of the first time domain resource (half frame)) of a same cycle (FIG. 3 shows the interval of the synchronization signal block and the interval of the PDCCH as being consecutive), the time offset information is time offset information of the CORESET relative to an SSB mapped into a half frame where the CORESET is located (time domain offset of the starting position of the region containing PDCCH relative to the synchronization signal block, Para. 101, FIG. 3).  
Tang fails to teach “the time sequence between the CORESET of the RMSI corresponding to the first SSB and the first SSB includes that the CORESET of the RMSI is either before the first SSB or after the first SSB; wherein the third indication information indicates a scheduling manner for the CORESET of the RMSI, and the fourth indication information indicates a size of a detection window for the CORESET of the RMSI, and wherein the first indication information is indicated with 1 bit, bits for the second information are not exceeding 2 bits, the third indication information is indicated with 1 bit, and under a condition that there are remaining bits in bits configured to represent the indication information, the indication information includes the fourth indication information”, among other limitations.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
3-7-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477